EXHIBIT F

CONTRACT
between
MONTANA` NURSES ASSOC¥AT|ON CMC LOCAL UN|T
and
COMMUN|'W MED|CAL CENTER, |NC.

February 1, 2010 - January 31, 2013

MoNTANA Nuasss AssoclA'non

HELENA MT CoNTRAcT Couuumrv MEDicAL CENTER, lNc.

1 FEaRuARv 2010- 31 JANuARY 2013 MlssouLA MT

FTE lVlinimum Hours
Required

1-0 30

.8 64

-6 48

-4 32

E. The maximum number of Personal A|lowable Leave (PAL) Hours that can
be exchanged per calendar year is eighty (80) hours.

F. The Personal Allowable Leave (PAL) Hours Exchange Request Form
must be used. Requests must be accurately and completely tilted out by
the RN ln accordance with required minimums and maximums.

ART|CLE XlX. HM_TH AMJ MEDICAL CENTER
HOSP|TAL|ZAT|ON lNSURANCE

1. Effective January 1, 2007, within thirty (3_0) days of continuous full time
employmen_t, Community Medical Center will provide Five Hundred Ninety three
Dollars ($593). Benetit Credits per month to apply toward Heaithy Options
,(Cafeteria Plan) Benetits based on individual RN participation and eligibility
Benefit Credits for part-time RNs are pro-rated.

2. `At least one (1) plan option will be provided for which the single plan employee
rate shall not exceed the Cafeteria Plan Contribution Rate. lt is acknowledged
that this option may provide reduced coverage and/or increased deductibles or
co-pays.

3. Benetit Credits may be applied to the following Healthy Options:
Medica|lP_reventive DentalNision, Flexib|e Spending Accounts
(Nledical/Dependent Care), and the following premium Buy~Up Options; Premium
Dental, Group Universal Life, Long-Term Disability/lndividual Po|icy, & Long-
Term Care.

4. At the time of employment and annually thereafter, all employees will be required
to have a Tuberculosis (TB) survey or Chest X-Ray.

5. The Medioal Center invites employees to attend the Annual Benet”its and Wel|ness
Fair. The Fair provides an opportunity to gain knowledge about the benefits, as
well as self, through a number of Wel|ness Screens. lt isan opportunity, on a
voluntary basis, to access the lab services provided as the Emp|oyee We||ness
Screen Benetit. The Medical Center provides one (1) complete laboratory profile
each year, offered at no cost (currently valued at two hundred seventeen and

 

PAGE 45 DF 65

lionth NuRsEs AssoclAnoN CoN'rRAc'r ComuuNrrY MEochL CENTER, lNc.
HELENA MT 1 FEBRuAR¥ 2010- 31 JANuARY 2013 MlssouLA MT

 

|N WlTNESS WHEREOF, the parties have hereunto set their hands on the day and
year first herein above written.

COMMU lTY MED|CAL CENTER

Date: i» /s»/O @@,_

sTEPl-[EN cARLsoN Presidem and ch

COMMUNITY MED|CAL CENTER LOCAL UN!T,
MONTANA NURSES ASSOC|AT|ON

D : t -
ate X`- fi- 10 ivi,ruoa_,z/zn/)/W

 

 

 

 

  

 

 

' MoNch BRooKE chain Local unit
Date: g k
g `“ q " 10 - m /:L/V\/u__
MAR|A GURRER| Secretary, Loca| Unit
Dat: ,_ t "" x
6 "§?/as'¢@ v /AL/ \\gj/
wiLLlAM s TH \~" ` MNA

 

PAGE 60 oF 65

